Case: 20-40103       Document: 00515619629            Page: 1      Date Filed: 10/28/2020




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                     No. 20-40103                          October 28, 2020
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Richard Denver Belden,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                                No. 4:18-CR-103-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Richard Belden appeals his above-guidelines sentence of 420 months
   of imprisonment following his guilty plea to one count of receipt of child
   pornography and two counts of possession of child pornography in violation
   of 18 U.S.C. § 2252A(a)(2)(A) and (5)(B). Belden challenges only the sub-


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-40103      Document: 00515619629            Page: 2    Date Filed: 10/28/2020




                                      No. 20-40103


   stantive reasonableness of his sentence, contending that the district court
   imposed a sentence greater than necessary to fulfill the purpose of sentencing
   under 18 U.S.C. § 3553(a) and created an unwarranted sentencing disparity
   as compared to similarly situated defendants. Specifically, Belden maintains
   that the court accorded insufficient weight to the recommended guideline
   range, failed to consider other factors, such as his personal circumstances,
   and assigned too much weight to the nature and circumstances of the offense.
   He also avers that the sentence created an unwarranted disparity in light of
   the sentence in United States v. Lawrence, 920 F.3d 331 (5th Cir. 2019), and
   the sentences of typical offenders.
          We review Belden’s preserved challenge to the substantive reasona-
   bleness of a sentence under the abuse-of-discretion standard. See Holguin-
   Hernandez v. United States, 140 S. Ct. 762, 766 (2020); United States v. Diehl,
   775 F.3d 714, 724 (5th Cir. 2015). The record does not show that the district
   court failed to account for a factor that should have received significant
   weight, gave significant weight to an irrelevant or improper factor, or com-
   mitted a clear error of judgment in balancing the § 3553(a) factors. See United
   States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). The record plainly shows
   that the district court did in fact consider Belden’s personal characteristics
   and circumstances and the recommended guideline range in addition to the
   other § 3553(a) factors. Belden’s arguments amount to no more than a
   request for this court to reweigh the statutory sentencing factors, which we
   will not do, as the district court is “in a better position to find facts and judge
   their import under the § 3553(a) factors with respect to a particular defen-
   dant.” United States v. Fraga, 704 F.3d 432, 439 (5th Cir. 2013) (internal
   quotation marks and footnote omitted).
          Furthermore, Belden has not shown that he is similarly situated to the
   defendant in Lawrence or the typical offender in all relevant respects and par-
   ticularly with respect to the counts of conviction, guideline ranges, amounts



                                           2
Case: 20-40103      Document: 00515619629           Page: 3     Date Filed: 10/28/2020




                                     No. 20-40103


   of child pornography, and other aggravating factors; therefore, his sentence
   has not created an unwarranted sentencing disparity. See § 3553(a)(6);
   United States v. Willingham, 497 F.3d 541, 544 (5th Cir. 2007). Additionally,
   because the district court correctly calculated and considered the range, it
   “necessarily gave significant weight and consideration to the need to avoid
   unwarranted disparities.” Gall v. United States, 552 U.S. 38, 54 (2007). The
   court also provided thorough justification for the upward variance, explicitly
   citing Belden’s unique aggravating circumstances. See United States v.
   McElwee, 646 F.3d 328, 344−45 (5th Cir. 2011); United States v. Key, 599 F.3d
469, 475 (5th Cir. 2010).
          Under the totality of circumstances, including the significant defer-
   ence that is given to the district court’s consideration of the § 3553(a) factors,
   the extent of the variance, and the court’s reasons for its decision, the sen-
   tence was reasonable. See Fraga, 704 F.3d at 439−40. AFFIRMED.




                                           3